 


109 HR 437 IH: Women's Health and Cancer Rights Conforming Amendments of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 437 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require group health plans to provide coverage for reconstructive surgery following mastectomy, consistent with the Women’s Health and Cancer Rights Act of 1998. 
 
 
1.Short titleThis Act may be cited as the Women's Health and Cancer Rights Conforming Amendments of 2005. 
2.Conforming the Internal Revenue Code of 1986 to requirements imposed by the women’s health and cancer rights Act of 1998 
(a)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 (relating to other requirements) is amended by inserting after section 9812 the following new section: 
 
9813.Required coverage for reconstructive surgery following mastectomies 
(a)In generalA group health plan that provides medical and surgical benefits with respect to a mastectomy shall provide, in a case of a participant or beneficiary who is receiving benefits in connection with a mastectomy and who elects breast reconstruction in connection with such mastectomy, coverage for— 
(1)all stages of reconstruction of the breast on which the mastectomy has been performed, 
(2)surgery and reconstruction of the other breast to produce a symmetrical appearance, and 
(3)prostheses and physical complications of mastectomy, including lymphedemas,in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan. Written notice of the availability of such coverage shall be delivered to the participant upon enrollment and annually thereafter. 
(b)ProhibitionsA group health plan may not— 
(1)deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section, and 
(2)penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section. 
(c)Rule of constructionNothing in this section shall be construed to prevent a group health plan from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section. 
(b)Clerical amendmentThe table of sections for chapter 100 of such Code is amended inserting after the item relating to section 9812 the following new item: 
 
 
Sec. 9813. Required coverage for reconstructive surgery following mastectomies 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply with respect to plan years beginning on or after the date of enactment of this Act. 
(2)Special rule for collective bargaining agreementsIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
 
